Citation Nr: 1631113	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-41 008	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial higher rating for degenerative disc disease of the lumbar spine status post laminectomy L4-5, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted entitlement to service connection for degenerative disc disease of the lumbar spine status post laminectomy L4-5.  The Veteran appealed the initial rating assigned.

The case was previously before the Board in February 2014 wherein the Board denied the Veteran's increased rating claim.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2014, the Veteran's representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.

In an October 2014 decision, the Board denied a rating in excess of 20 percent prior to October 11, 2012, and granted a 40 percent rating thereafter for the Veteran's low back disorder.  Moreover, in accordance with the Joint Motion, the Board found that the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) had been raised by the record and remanded this matter for further development.  In November 2015, the Agency of Original Jurisdiction granted a TDIU, representing a full grant of the benefit sought on appeal. 

With respect to the claim for an initial higher rating for his low back disorder, the Veteran again appealed the Board's decision to the Court.  In a March 2016 Memorandum Decision, as the Veteran did not challenge the scheduler disability ratings assigned to his low back disorder, the Court dismissed the appeal with respect to this matter as it was considered abandoned.  However, the Court vacated and remanded the portion of the Board decision that found that referral for extraschedular consideration was not warranted.  Nevertheless, as discussed further below, the Veteran has since withdrawn his appeal.    



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1966 to March 1968. 

2.  On June 27, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


